3S5-/5
                               ELECTRONIC RECORD




COA #      02-14-00113-CR                        OFFENSE:        3


           Joe Don McDonald v. The State of
STYLE:     Texas                                 COUNTY:         Hood

COA DISPOSITION:      AFFIRMED                   TRIAL COURT:    355th District Court


DATE: 03/26/15                   Publish: NO     TC CASE #:      CR12488




                        IN THE COURT OF CRIMINAL APPEALS


         Joe Don McDonald v. The Sitate of
STYLE:   Texas                                        CCA#:               3%Sm/5
          PRO SE                      Petition        CCA Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         f£Pu<&)                                      JUDGE:

DATE:     /p/jy/jCir                                  SIGNED:                           PC:

JUDGE:       fdtfa LU4s^^                             PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD